UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-07420 Exact name of registrant as specified in charter: Delaware Investments® Minnesota Municipal Income Fund II, Inc. Address of principal executive offices: 2005 Market Street Philadelphia, PA 19103 Name and address of agent for service: David F. Connor, Esq. 2005 Market Street Philadelphia, PA 19103 Registrant’s telephone number, including area code: (800) 523-1918 Date of fiscal year end: March 31 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments. Schedule of Investments (Unaudited) Delaware Investments Minnesota Municipal Income Fund II, Inc. December 31, 2010 Principal Amount Value Municipal Bonds – 97.94% Corporate-Backed Revenue Bonds – 5.81% Cloquet Pollution Control Revenue Refunding (Potlatch Project) 5.90% 10/1/26 $ $ Laurentian Energy Authority I Cogeneration Revenue Series A 5.00% 12/1/21 Sartell Environmental Improvement Revenue Refunding (International Paper) Series A 5.20% 6/1/27 Education Revenue Bonds – 9.64% Minnesota Higher Education Facilities Authority Revenue 5.25% 12/1/35 (Augsburg College) Series 6-J1 5.00% 5/1/28 (Carleton College) Series 6-T 5.00% 1/1/28 Series 7-D 5.00% 3/1/30 (College of St. Benedict) Series 5-W 5.00% 3/1/20 (St. Mary's University) Series 5-U 4.80% 10/1/23 (University of St. Thomas) Series 6-X 5.00% 4/1/29 Series 7-A 5.00% 10/1/39 University of Minnesota Series A 5.25% 4/1/29 Series C 5.00% 12/1/19 University of Minnesota Special Purpose Revenue (State Supported Biomedical Science) Series C 5.00% 8/1/35 University of the Virgin Islands Improvement Series A 5.375% 6/1/34 Electric Revenue Bonds – 8.55% Chaska Electric Revenue Refunding (Generating Facilities) Series A 5.25% 10/1/25 Minnesota Municipal Power Agency Electric Revenue Series A 5.00% 10/1/34 5.25% 10/1/19 Puerto Rico Electric Power Authority Revenue Series XX 5.25% 7/1/40 Southern Minnesota Municipal Power Agency Supply Revenue Series A 5.25% 1/1/14 (AMBAC) Western Minnesota Municipal Power Agency Supply Revenue Series A 5.00% 1/1/30 (NATL-RE) Healthcare Revenue Bonds – 18.96% Bemidji Health Care Facilities First Mortgage Revenue (North Country Health Services) 5.00% 9/1/24 (RADIAN) Fergus Falls Health Care Facilities Revenue (Lake Region Healthcare) 5.00% 8/1/30 Glencoe Health Care Facilities Revenue (Glencoe Regional Health Services Project) 5.00% 4/1/25 Maple Grove Health Care System Revenue (Maple Grove Hospital) 5.25% 5/1/37 Minneapolis Health Care System Revenue (Fairview Health Services) Series A 6.625% 11/15/28 Series B 6.50% 11/15/38 (ASSURED GTY) Series D 5.00% 11/15/34 (AMBAC) Minneapolis National Marrow Donor Program Project Revenue 4.875% 8/1/25 Minneapolis & St. Paul Minnesota Housing & Redevelopment Authority Health Care Facilities (Children’s Hospital) Series A-1 5.00% 8/15/34 (AGM) Minnesota Agricultural & Economic Development Board Revenue (Fairview Health Care System) Un-Refunded Balance Series A 5.75% 11/15/26 (NATL-RE) 6.375% 11/15/29 Rochester Health Care & Housing Revenue Refunding (Samaritan Bethany) Series A 7.375% 12/1/41 Shakopee Health Care Facilities Revenue (St. Francis Regional Medical Center) 5.25% 9/1/34 St. Cloud Health Care Revenue (Centracare Health System Project) Series A 5.125% 5/1/30 Series D 5.50% 5/1/39 (ASSURED GTY) St. Louis Park Health Care Facilities Revenue Refunding (Park Nicollet Health Services) 5.75% 7/1/39 Series C 5.50% 7/1/23 St. Paul Housing & Redevelopment Authority Health Care Facilities Revenue (Allina Health System) Series A 5.00% 11/15/18 (NATL-RE) Series A-1 5.25% 11/15/29 (Franciscan Health Elderly Project) 5.40% 11/20/42 (GNMA) (FHA) (Health East Project) 6.00% 11/15/35 (Health Partners Obligation Group Project) 5.25% 5/15/36 (Regions Hospital Project) 5.30% 5/15/28 (Senior Carondelet Village Project) Series A 6.00% 8/1/42 Winona Health Care Facilities Revenue Refunding (Winona Health Obligation Group) 5.00% 7/1/23 Housing Revenue Bonds – 7.98% Chanhassen Multifamily Housing Revenue Refunding (Heritage Park Apartments Project) 6.20% 7/1/30 (FHA) (HUD) (AMT) Minneapolis Multifamily Housing Revenue •(Gaar Scott Loft Project) 5.95% 5/1/30 (AMT) (LOC – U.S. Bank N.A.) (Olson Townhomes Project) 6.00% 12/1/19 (AMT) (Seward Towers Project) 5.00% 5/20/36 (GNMA) (Sumner Housing Project) Series A 5.15% 2/20/45 (GNMA) (AMT) Minnesota Housing Finance Agency Revenue (Rental Housing) Series A 5.00% 2/1/35 (AMT) Series D 5.95% 2/1/18 (NATL-RE) (Residential Housing) Series B-1 5.35% 1/1/33 (AMT) •Series D 4.75% 7/1/32 (AMT) Series I 5.15% 7/1/38 (AMT) Series L 5.10% 7/1/38 (AMT) Washington County Housing & Redevelopment Authority Revenue Refunding (Woodland Park Apartments Project) 4.70% 10/1/32 Lease Revenue Bonds – 6.32% Andover Economic Development Authority Public Facilities Lease Revenue Refunding (Andover Community Center) 5.125% 2/1/24 5.20% 2/1/29 Puerto Rico Public Buildings Authority Revenue Un-Refunded Balance (Government Facilities) Series D 5.25% 7/1/27 St. Paul Port Authority Lease Revenue (Cedar Street Office Building Project) 5.00% 12/1/22 5.25% 12/1/27 (Robert Street Office Building Project) Series 3-11 5.00% 12/1/27 Virginia Housing & Redevelopment Authority Health Care Facility Lease Revenue 5.25% 10/1/25 5.375% 10/1/30 Local General Obligation Bonds – 9.48% Dakota County Community Development Agency Governmental Housing Refunding (Senior Housing Facilities) Series A 5.00% 1/1/23 Minneapolis Special School District #1 5.00% 2/1/19 (AGM) Morris Independent School District #769 5.00% 2/1/28 (NATL-RE) Rocori Independent School District #750 (School Building) Series B 5.00% 2/1/22 5.00% 2/1/24 5.00% 2/1/25 5.00% 2/1/26 Washington County Housing & Redevelopment Authority Refunding Series B 5.50% 2/1/22 (NATL-RE) 5.50% 2/1/32 (NATL-RE) §Pre-Refunded/Escrowed to Maturity Bonds – 20.37% Andover Economic Development Authority Public Facilities Lease Revenue (Andover Community Center) 5.125% 2/1/24-14 5.20% 2/1/29-14 Dakota-Washington Counties Housing & Redevelopment Authority Revenue (Bloomington Single Family Residential Mortgage) Series B 8.375% 9/1/21 (GNMA) (FNMA) (AMT) Southern Minnesota Municipal Power Agency Power Supply Revenue Refunding Series A 5.75% 1/1/18 Series B 5.50% 1/1/15 (AMBAC) St. Louis Park Health Care Facilities Revenue (Park Nicollet Health Services) Series B 5.25% 7/1/30-14 St. Paul Housing & Redevelopment Authority Sales Tax (Civic Center Project) 5.55% 11/1/23 5.55% 11/1/23 (NATL-RE) (IBC) University of Minnesota Hospital & Clinics 6.75% 12/1/16 University of Minnesota Series A 5.50% 7/1/21 Western Minnesota Municipal Power Agency Supply Revenue Series A 6.625% 1/1/16 Special Tax Revenue Bonds – 4.17% Minneapolis 6.25% 12/1/30 Minneapolis Community Planning & Economic Development Department Supported (Common Bond Fund) Series 5 5.70% 12/1/27 (Limited Tax Common Bond Fund) Series A 6.75% 12/1/25 (AMT) Minneapolis Development Revenue (Limited Tax Supported Common Bond Fund) Series 1 5.50% 12/1/24 (AMT) Puerto Rico Commonwealth Infrastructure Financing Authority Special Tax Revenue Series B 5.00% 7/1/46 Puerto Rico Sales Tax Financing Revenue First Subordinate Series B 5.75% 8/1/37 St. Paul Port Authority (Brownsfields Redevelopment Tax) Series 2 5.00% 3/1/37 Virgin Islands Public Finance Authority Revenue (Senior Lien Matching Fund Loan Note) Series A 5.25% 10/1/23 State General Obligation Bond – 0.65% Puerto Rico Commonwealth Public Improvement Refunding Series C 6.00% 7/1/39 Transportation Revenue Bonds – 5.09% Minneapolis - St. Paul Metropolitan Airports Commission Revenue Series A 5.00% 1/1/22 (NATL-RE) 5.00% 1/1/28 (NATL-RE) Series B 5.00% 1/1/35 (AMBAC) 5.25% 1/1/16 (NATL-RE) Water & Sewer Revenue Bond – 0.92% St. Paul Sewer Revenue Series D 5.00% 12/1/21 Total Municipal Bonds (cost $153,458,978) Total Value of Securities – 97.94% (cost $153,458,978) Receivables and Other Assets Net of Liabilities (See Notes) – 2.06% Net Assets Applicable to 11,504,975 Shares Outstanding – 100.00% $ §Pre-Refunded bonds. Municipal bonds that are generally backed or secured by U.S. Treasury bonds. For Pre-Refunded bonds, the stated maturity is followed by the year in which the bond is pre-refunded. See Note 3 in "Notes." •Variable rate security. The rate shown is the rate as of December 31, 2010. Interest rates reset periodically. Summary of Abbreviations: AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by the AMBAC Assurance Corporation AMT – Subject to Alternative Minimum Tax ASSURED GTY – Insured by the Assured Guaranty Corporation FGIC – Insured by the Financial Guaranty Insurance Company FHA – Insured by Federal Housing Administration GNMA – Government National Mortgage Association Collateral HUD – Housing and Urban Development Section 8 IBC – Insured Bond Certificate LOC – Letter of Credit NATL-RE – Insured by the National Public Finance Guarantee Corporation RADIAN – Insured by Radian Asset Assurance VA –Veterans Administration Collateral Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and are consistently followed by Delaware Investments Minnesota Municipal Income Fund II, Inc. (Fund). This report covers the period of time since the Fund’s last fiscal year end. Security Valuation – Debt securities are valued by an independent pricing service or broker. To the extent current market prices are not available, the pricing service may take into account developments related to the specific security, as well as transactions in comparable securities. Short-term debt securities are valued at market value. Generally, other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Directors (Board). In determining whether market quotations are readily available or fair valuation will be used, various factors will be taken into consideration, such as market closures or suspension of trading in a security. Federal Income Taxes – No provision for federal income taxes has been made as the Fund intends to continue to qualify for federal income tax purposes as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended, and make the requisite distributions to shareholders. The Fund evaluates tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority. Tax positions not deemed to meet the more-likely-than-not threshold are recorded as a tax benefit or expense in the current year. Management has analyzed the Fund’s tax positions taken on federal income tax returns for all open tax years (March 31, 2007 – March 31, 2010), and has concluded that no provision for federal income tax is required in the Fund’s financial statements. Use of Estimates – The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates and the differences could be material. Other – Expenses directly attributable to the Fund are charged directly to the Fund. Other expenses common to various funds within the Delaware Investments® Family of Funds are allocated amongst such funds on the basis of average net assets. Management fees and some other expenses are paid monthly. Security transactions are recorded on the date the securities are purchased or sold (trade date) for financial reporting purposes. Costs used in calculating realized gains and losses on the sale of investment securities are those of the specific securities sold. Interest income is recorded on the accrual basis. Discounts and premiums are amortized to interest income over the lives of the respective securities. The Fund declares and pays dividends from net investment income monthly and distributions from net realized gain on investments, if any, annually. Dividends and distributions, if any, are recorded on the ex-dividend date. 2. Investments
